Citation Nr: 0903944	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  01-07 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia. 

3.  Entitlement to service connection for schizophrenia to 
include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	American Legion


                            WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The veteran testified at a 
hearing at the RO in September 2005.  A transcript of the 
proceeding is of record. 

In a March 2006 decision, the Board denied entitlement to 
service connection for PTSD, and denied the petition to 
reopen the claim of entitlement to service connection for 
schizophrenia.  The veteran entered a timely appeal to the U. 
S. Court of Appeals for Veterans Claims (Court).  By Order 
dated in November 2007, pursuant to a joint motion, the Court 
remanded the decision to the Board for readjudication.  The 
joint motion noted that the Board failed to provide adequate 
reasons or bases regarding lay witness statements that the 
veteran exhibited psychiatric symptoms during and immediately 
after service.  In addition, the VA failed to provide 
adequate notice regarding the evidence and information 
necessary to reopen the schizophrenia claim, and did not 
advice the veteran of the evidence  necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Finally, the joint motion noted that another veteran's 
service treatment records were associated with the claims 
file.  These records have been removed from the appellant's 
claims file.  

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 
FINDINGS OF FACT

1.  The record includes a medical diagnosis of PTSD, credible 
evidence that supports the veteran's claimed in-service 
stressor of witnessing a fellow serviceman fall to his death 
from a water tower at Fort Sill, Oklahoma, and medical 
evidence of a nexus between the PTSD diagnosis and the 
veteran's inservice experience.

2.  The RO denied service connection for schizophrenia in 
March 1999, the veteran was informed of the decision and of 
his right to appeal, and did not appeal within 1 year of the 
notification date.  That decision is now final.

3.  Evidence submitted since the RO's March 1999 decision, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  The evidence received subsequent to the March 1999 RO 
decision is new and material and the criteria for reopening 
the claim for service connection for schizophrenia have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West & Supp. 
2008); 38 C.F.R. §3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

The veteran claims that he has PTSD as a result of witnessing 
the fatal fall of a fellow serviceman from a water tower at 
Fort Sill in 1978.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  If as in this case, a determination is 
made that the veteran did not "engage in combat with the 
enemy," or that the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  

Several VA medical records contain diagnoses of PTSD; 
including by a psychiatrist, a psychologist, and a 
"Readjustment Therapist," due to the veteran witnessing a 
fellow serviceman fall to his death from a water tower.  

The next issue is whether the stressor, which is the bases of 
the PTSD diagnosis, has been corroborated.  The veteran has 
submitted a service accident report noting that a serviceman 
fell to his death from a water tower at Fort Sill in March 
1978.

The record shows medical diagnoses of PTSD, a service 
accident report that supports the veteran's claimed in-
service stressor of a serviceman's fatal fall from a water 
tower occurring at Fort Sill in 1978, and medical evidence of 
a nexus between diagnosed PTSD and the veteran's inservice 
experience.  Therefore, the evidence supports a grant of 
service connection for PTSD.  See 38 C.F.R. §§ 3.102, 
3.304(f).

The veteran's service connection claim for PTSD has been 
considered with respect to the duties to notify and assist.  
Given the favorable outcome, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence to Reopen a Claim for 
Service Connection for Schizophrenia

The RO denied service connection for schizophrenia in March 
1999.  The veteran did not appeal that decision and it is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In light of the above, new and material evidence must be 
received to reopen the claim.  38 U.S.C.A. § 5108.  The 
veteran applied to reopen his claim in March 2000.  Under the 
applicable version of 38 C.F.R. § 3.156, new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


In its March 1999 denial, the RO determined that the 
veteran's schizophrenia was not related to service as there 
was no evidence of the veteran being treated for or diagnosed 
with a mental condition while on active duty, and he had not 
been diagnosed with schizophrenia until 1990, more than 11 
years after active service.

The veteran has submitted lay statements from friends and 
relatives indicating that he exhibited psychiatric 
symptomatology during and shortly after service.  

The Board finds that this evidence is new and material and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

As the issue has been resolved in favor of the veteran, it is 
not necessary for the Board to consider whether VA has 
satisfied its duty to assist as no conceivable prejudice 
could result from the Board's decision.


ORDER

Entitlement to service connection for PTSD is granted.

The claim for service connection for an acquired psychiatric 
disorder is reopened. To this extent only, the appeal is 
granted.


REMAND

The Board has determined that new and material evidence has 
been presented regarding the schizophrenia claim.  Therefore, 
the case must be returned to the RO for adjudication on the 
merits, to include as secondary to service-connected PTSD, 
based on all the evidence of record.  




Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice and development procedures 
pursuant to 38 U.S.C.A. §§ 5102-5103A, and 
5107 (West 2002 & Supp. 2008) are fully 
complied with.

2.  Then, after any further development, 
including obtaining an additional medical 
opinion if deemed necessary, adjudicate 
the claim of entitlement to service 
connection for schizophrenia, to include 
as secondary to service-connected PTSD.  
If the claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


